DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
CONTINUATION
This application is a continuation application of U.S. patent application no. 13/706,039, filed Dec. 5, 2012, now U.S. Patent 10,636,040 (“Parent Application”), which is a CONTINUATION of U.S. patent application no. 13/038,304 filed Mar. 1, 2011, now U.S. Pat. No. 8,359,271, which is a CONTINUATION of U.S. patent application no. 12/573,873, filed Oct. 5, 2009, now U.S. Pat. No. 7,941,376, which is: (a) a NONPROVISIONAL of and claims priority to U.S. provisional application no. 61/102,814, filed Oct. 3, 2008; and (b) a CONTINUATION-IN-PART of U.S. patent application no. 12/495,789, filed Jun. 30, 2009, now abandoned, which is: (i) a NONPROVISIONAL of and claims priority to U.S. provisional application no. 61/077,156, filed Jun. 30, 2008, and (ii) a CONTINUATION-IN-PART of U.S. patent application no. 11/378,549, filed Mar. 16, 2006, now U.S. Pat. No. 7,937,579, which is a NONPROVISIONAL of and claims priority to U.S. provisional application nos. 60/662,562, filed Mar. 16, 2005, and 60/773,518, filed Feb. 15, 2006.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/378,549, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 and 2 each recite a media device imprinting on a label which is not supported by application 11/378,549.
The disclosure of the prior-filed application, Application No. 12/495,789, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of the prior-filed application, Application No. 60/662,562, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 and 2 each recite a media device imprinting on a label which is not supported by application 60/662,562.
The disclosure of the prior-filed application, Application No. 60/773,518, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 and 2 each recite a media device imprinting on a label which is not supported by application 60/773,518.
The disclosure of the prior-filed application, Application No. 61/077,156, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 and 2 each recite a media device imprinting on a label which is not supported by application 61/077,156.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 31, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Barenburg et al. (U.S. Patent Publication 2005/0061878, now U.S. Patent 7,207,481, hereinafter referred to as Barenburg) disclose the authentication of labels and the use of random serial numbers of codes.  However Barenburg does not disclose the use of pointer to obtain a complete code or serial number as is being recited in the claim as Barenburg relies on partial split codes (0129) and as such does not read on the language of the claim.  Leon (U.S. Patent 7,194,957) discloses the use of URLs that point to referenced documents or objects but these referenced documents do not function to unique random serial number(s) or code(s) that are used to authenticate item(s) or label(s) as is recited by the claim.  No prior art alone or in combination fairly teaches or suggests the combination of obtaining a pointer to one or more unique random serial number(s) or code(s) used to authenticate item(s) or label(s), obtaining the random serial number(s) or code(s) using the pointer(s) and imprinting the received unique random serial number(s) or codes) on the item(s) or label(s).  Therefore the prior art does not fairly teach or suggest the claim.
Claims 1 and 2 are anticipated by claim 1 of U.S. Patent 10,636,040, by claim 1 of U.S. Patent 8,359,271 and by claims 1, 18 and 22 of U.S. Patent 7,941,376 and are subject to the provisions of non-statutory obviousness type double patenting.  Examiner contacted Applicant in order to obtain a terminal disclaimer for the instant application.  Therefore the issue of non-statutory obviousness type double patenting has been rendered moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685